—Judgment, Supreme Court, New York County (Lorraine Miller, J.), entered September 17, 1997, dismissing the complaint for failure to prove a prima facie case, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered on or about March 11, 1997, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
We perceive no basis for overturning the trial court’s finding, based upon its credibility determination, that plaintiff had failed to notify defendants of the adverse tax determination, and that such failure prejudiced defendants (cf., Westchester Religious Inst. v Kamerman, 248 AD2d 116). We also note that the action is untimely with respect to the amount due pursuant to the July 20, 1985 tax determination. It is therefore unnecessary to reach the other issues raised by plaintiff, including those involving the interpretation of the parties’ stock purchase agreement. Concur — Lerner, P. J., Rubin, Williams, Mazzarelli and Andrias, JJ.